       Case 1:19-cv-01232-AJN Document 53 Filed 11/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTIIERN DISTRICT OF NEW YORK


APPLIED ENERGETICS,INC.,a Delaware                             I    Case No.:1:19-cv-01232-AJN

Corporation
                                                                    STIPULATION OF
                                                                    DISCONTINUANCE WITH
                               Plaintiff,                           PRETUDICE

                                                                    Electronically Filed
         -against-


STEIN RISO MAN~'EL MCDONOUGH,LLP,
A New York Limited Liability Partnership,


                                Defendant.




        IS HEREBY STIPULATED AND AGREED,by and between the undersigned
attorneys of record for all the parties to the above-entitled action, that whereas no party hereto is
an incompetent person for whom a committee has been appointed and no person not a party has
an interest in the subject matter of action, the above entitled action and all claims asserted, or
which could have been asserted herein by either party, are hereby discontinued, with prejudice,
without costs to either party as against the other. This stipulation may be filed without further
notice with the Clerk of the Court.

Dated: October 2, 2020


 Jonathan B. Fellows, Bsq.
 Brendan M. Sheehan, Esq.
 BOND,SCHOENL'CK &KING,ALLC
 Attorneysfvr PlaintiffAPPIIED ENERGETICS, INC.            Attorneysfor Defendant
 One Lincoln Center                                        STEINRISD MANI'LL MCDONOUGH,LLP
 Syracuse, New York 13202-1355                             150 F.,~st 42nd Street
                                                           New Ynrk, New York 10017-5639
                                                           Filc Na. 12036.OQ137
10869702v.1
                                                                                      3817239,1 9130/2020
